ORDER**
In response to the order issued by the court, the parties agree that there is no final judgment in this case. Plaintiffs’ claims against defendants Pruitt, Portik, SPJ Skip Tracing, and SPJ Associates are still pending in the district court. This court therefore lacks appellate jurisdiction over this appeal. See 28 U.S.C. § 1291; Baker v. Limber, 647 F.2d 912, 916 (9th Cir.1981) (holding that an order adjudicating the rights and liabilities of fewer than all of the parties is not final under § 1291, *438absent a certification pursuant to Fed. R.Civ.P. 54(b)).
This appeal is hereby DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.